Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Global Ink Supply Co. (the “Company”) on Form 10-QSB for the period ended February 29, 2008 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Andrew W. Baum, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley
